     Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.378 Page 1 of 14




1     ROBERT S. BREWER, JR.
      United States Attorney
2     ERNEST CORDERO, JR
      Assistant U. S. Attorney
3     California Bar No. 131865
      MICHAEL A. GARABED
4     Assistant U.S. Attorney
      California Bar No. 223511
5     United States Attorney’s Office
      880 Front Street, Room 6293
6     San Diego, CA 92101-8893
      Telephone: (619) 546-7478/7703
7     Facsimile: (619) 546-7751
      Email: ernest.cordero@usdoj.gov
8     Email: michael.garabed@usdoj.gov

9     Attorneys for Federal Defendants
10
11
12                             UNITED STATES DISTRICT COURT

13                           SOUTHERN DISTRICT OF CALIFORNIA

14    KAJI DOUSA,                                     Case No.: 19-cv-1255-LAB (KSC)

15                       Plaintiff,

16          v.

17    U.S. DEPARTMENT OF HOMELAND                     DECLARATION OF ERNEST
      SECURITY (“DHS”); U.S.                          CORDERO, JR.
18    IMMIGRATION AND CUSTOMS
      ENFORCEMENT (“ICE”); U.S.
19    CUSTOMS AND BORDER
      PROTECTION (“CBP”); KEVIN K.
20    MCALEENAN, Acting Secretary of DHS;
      MATTHEW T. ALBENCE, Acting
21    Director of ICE; MARK A. MORGAN,
      Acting Commissioner of CBP; and PETER
22    FLORES, Director of Field Operations for
      CBP, San Diego,
23                       Defendants.
24
                  I, Ernest Cordero Jr., declare:
25
            1.    I am an Assistant United States Attorney and a member of the United States
26
      Attorney’s Office for the Southern District of California. I am lead trial counsel for the
27
28
                                               1
     Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.379 Page 2 of 14




1     Federal Defendants in this action and have personal knowledge of the statements contained
2     in this declaration. If called upon to do so, I could and would competently testify thereto.
3           2.     Attached to my declaration as Exhibit 1 is a printout of a downloaded set of
4     pages I obtained from Plaintiff’s Twitter feed @KajiDousa posted and available for public
5     viewing on August 14, 2019.
6
7           I declare under penalty of perjury that the foregoing is true and correct. Executed on
8     September 9, 2019 in San Diego, California.
9
10                                                  s/ Ernest Cordero
                                                    ERNEST CORDERO, JR.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.380 Page 3 of 14




                EXHIBIT 1
  Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.381 Page 4 of 14
   Home         Moments                                       Search Twitter                     Have an account? Log in




                                  Tweets         Tweets & replies                   Media
Pastor Kaji Douša
@KajiDousa                                Pinned Tweet

Jesus-follower. Senior Pastor,
                                           Pastor Kaji Douša @KajiDousa · Jul 8                                               
                                           Because I have a voice and won’t be intimidated - even by the most powerful
@ThePark1010 . Co-Chair,
                                           government in the world - I am suing #DHS #ICE #CBP .
@NewSanctuaryNYC . she/her/ella

   parkavenuechristian.com                So grateful to @aflores & @BuzzFeedNews for sharing my story.

   Joined June 2015                       We MUST be #FreeToPray for every and anyone who needs us.

   14 Photos and videos
                                             The Park @ThePark1010
                                             "Under this system of surveillance nobody is safe, nobody gets to question,
                                             nobody gets to dissent," @KajiDousa told @BuzzFeedNews. "I'm the nobody
                                             for now because I'm a black woman & we're always the testing group, but
                                             I'm going to come out stronger bcause I have a great case." …


                                               14            112               260

                                          Pastor Kaji Douša Retweeted
                                                 
                                           ACLU  @ACLU · 3h                                                                  
                                           BREAKING: The Department of Labor just proposed a rule that aims to let
                                           government contractors fire workers who are LGBTQ, or who are pregnant and
                                           unmarried, based on the employers’ religious views.

                                           This is taxpayer-funded discrimination in the name of religion. Period.

                                               1.2K          18K               28K

                                           Show this thread

                                          Pastor Kaji Douša Retweeted
                                                          
                                           Ijeoma Oluo  @IjeomaOluo · 4h                                                     
                                           Everyone on this plane had to hear me talk to the cops and my son. They are
                                           being so sweet. Offering tissues and hugs while I cry.

       Pastor Kaji Douša          Tweets     Following        Followers           Likes
                                  889      And 477
                                               my neighbor1,428
                                                            stayed with my son until the cops left. My partner has Follow
                                                                        2,529                                      been
       @KajiDousa
                                           checking on him too. The community is better than the hate of a few.

                                               209           284               7.4K

                                           Show this thread

                                          Pastor Kaji Douša Retweeted
                              Pastor Kaji36-2
Case 3:19-cv-01255-LAB-KSC Document                Filed 09/10/19 PageID.382 Page 5 of 14
                                           Douša Retweeted

Home     Moments             Molly Crabapple Search  @mollycrabapple
                                                           Twitter       · 16h Have an account? Log in 
                                                                                              
                                            If you're in NYC, these are some righteous orgs. Contribute how you can: donate,
                                            call officials, go to protests, get arrested if you're able, visit people in detention,
                                            accompany immigrants to court.

                                            @JFREJNYC @MaketheRoadNY @CosechaMovement @NewSanctuaryNYC
                                            @BAJItweet

                                                4            43           83

                                            Show this thread

                                            Pastor Kaji Douša @KajiDousa · 5h                                                     
                                            Doxing is horrific, y’all. I’m so sorry @IjeomaOluo is having to deal with this.


                                                             
                                              Ijeoma Oluo  @IjeomaOluo
                                              Someone apparently called and said there were two dead bodies in my
                                              house. These monsters.
                                              Show this thread


                                                                          1


                                            Pastor Kaji Douša @KajiDousa · 5h
                                            Is it just me, or is anyone else wondering if the CO & overtime guard who “fell
                                                                                                                                  
                                            asleep” at #MCC are black? Because I have expectations of what will happen if
                                            they are.
                                            #Epstein

                                                1                         1

                                           Pastor Kaji Douša Retweeted
                                                     
                                            deray  @deray · 6h                                                                   
                                            I am being sued by an officer in Baton Rouge who was allegedly hit with a rock in
                                            2016 during the protests. This case was dismissed. Then the 5th Circuit overruled
                                            that & said I can be held liable. It makes no sense.




                                              Appeals court says activist DeRay Mckesson has no First Amendme…
                                              A federal appeals court says a lower court judge was wrong to throw out a
                                              lawsuit against a Black Lives Matter organizer on First Amendment grounds.
                                              theadvocate.com


                                                97           760          2.2K

    Pastor Kaji Douša
                                   889
                                   Tweets      Following       Followers      Likes
                                            Pastor Kaji Douša Retweeted                                                  Follow
                                                 477           1,428        2,529
    @KajiDousa
                                            Stanton Jones @RStantonJonesDC · 16h
                                            In 2021, GOP-controlled states will try to use this citizenship data from the Census
                                                                                                                                  
                                            Bureau to draw new congressional and state leg districts. Their goal, in the words
                                            of the GOP’s longtime redistricting guru Dr. Hofeller, is to advantage “Republicans
                                            and Non-Hispanic Whites.”
Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.383 Page 6 of 14
   Home       Moments                                   Tierney
                                                        Search      Sneed
                                                               Twitter                  
                                                                             @Tierney_MeganHave an account? Log in
                                                            NEW via Rep. Pressley's office: Census Bureau, in written
                                                            response confirms, that it will be producing block level
                                                            data on citizenship voting age population
                                                            Show this thread


                                                     1              3

                                   Pastor Kaji Douša Retweeted
                                                      
                                    Robbie Gramer  @RobbieGramer · 22h                                                 
                                    The grubby legacy of British imperialism remains in Asia, where two seemingly
                                    distinct crises—in Hong Kong and Kashmir—share the same legacy




                                      The World Is Reaping the Chaos the British Empire Sowed
                                      Locals are still paying for the mess the British left behind in Hong Kong and
                                      Kashmir.
                                      foreignpolicy.com


                                        20           86             161


                                   Pastor Kaji Douša Retweeted
                                    Suzanne F. Boswell @sf_boswell · Aug 12
                                    Last night, Simone Biles successfully performed a triple double, and the entire
                                                                                                                        
                                    world is (correctly) freaking out.

                                    For those interested in the background, here is a short thread explaining *why*
                                    the triple double is so difficult.




      Pastor Kaji Douša    Tweets     Following       Followers        Likes
                                                                                                               Follow
      @KajiDousa           889
                                        477
                                         1.0K         1,428
                                                       23K
                                                                     2,529
                                                                      79K

                                    Show this thread

                                   Pastor Kaji Douša Retweeted
                                    Suzanne F. Boswell @sf_boswell · Aug 12
                                    A Si      Bil h     lf id "It’    t              i   b k t th        t C    i   b k
                                                                                                                        
Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.384 Page 7 of 14
                                    As Simone Biles herself said: "It’s not easy coming back to the sport. Coming back
   Home       Moments             to the organizationSearch
                                                          that has
                                                               Twitter                
                                                                   failed you... they couldn’t do oneandamn
                                                                                                Have
                                    one job. You literally had one job and you couldn’t protect us."
                                                                                                             job.Log
                                                                                                        account?  Youinhad



                                                                                
                                                             Olympic Channel  @olympicchannel
                                                             Emotional @Simone_Biles expresses frustration toward
                                                             USA gymnastics at the 2019 U.S. Championships.
                                                             Show this thread
                                        0:45



                                        160           684           7.2K

                                    Show this thread

                                   Pastor Kaji Douša Retweeted
                                                       
                                    Morgan Jerkins  @MorganJerkins · Aug 13                                             
                                    If you're an Indigenous WOC who wants to do more reporting on issues in tribal
                                    nations, contact me: mjerkins@medium.com.

                                    I love @RuthH_Hopkins's work and I know there's more stories out there.

                                        4             38            42

                                   Pastor Kaji Douša Retweeted
                                                     
                                    The Economist  @TheEconomist · Aug 11                                               
                                    America cannot have a cheap currency, a trade conflict and a thriving economy all
                                    at once




                                      Dangerous miscalculations
                                      America cannot have a strong economy, a trade war and a weak dollar at the
                                      same time
                                      economist.com


                                        11            142           303


                                    Pastor Kaji Douša @KajiDousa · Aug 11                                                
                                    When “bullet-resistant” children’s backpacks become the norm in our country...(&
                                    btw: they apparently can’t withstand high-magazine weapons.)


                                                    
                                      Katie Phang  @KatiePhang
                                      “Prices range from $160 to $490. Most are JanSport or High Sierra backpacks
                                      retrofitted with ballistic panels sewn into the back. The smallest offering, the
                                      "Junior Pack," is suggested for preschoolers.” cnn.com/2019/08/08/us/…
      Pastor Kaji Douša    Tweets     Following       Followers        Likes
                                                                                                               Follow
                           889           477           1,428          2,529
      @KajiDousa
                                                      1             2


                                   Pastor Kaji Douša Retweeted
                                    Stephanie Kendell @skendell · Aug 10
                                    Join me tomorrow at 11am at @ThePark1010 and see what Kris Kross’s Jump, Toni
                                                                                                                         
                                    Morrison, Psalm 28, and 400 people showing up to a birthday party have to do
Case 3:19-cv-01255-LAB-KSC Document   36-2 Filed 09/10/19 PageID.385 Page 8 of 14
                               Morrison, Psalm 28, and 400 people showing up to a birthday party have to do

   Home       Moments
                                             with eachother.     Search Twitter                        Have an account? Log in

                                                               2                2


                                             Pastor Kaji Douša @KajiDousa · Aug 10                                                
                                             The *only* person I trust right now in this is NY AG @TishJames .

                                                 2             15               80

                                             Show this thread

                                             Pastor Kaji Douša @KajiDousa · Aug 10
                                             So. I don’t know the law. But I do know MCC is in NYC. @JumaaneWilliams &
                                                                                                                                  
                                             others: what’s the chain of custody? Who watches over the evidence?

                                             Bc we cannot allow any more inconvenient/convenient mess ups in this
                                             #epsteinDead case.


                                                                 
                                               Seth Abramson  @SethAbramson
                                               BREAKING: twitter.com/PaulaReidCBS/s…


                                                 1             5                21

                                             Show this thread

                                            Pastor Kaji Douša Retweeted
                                                             
                                             Preet Bharara  @PreetBharara · Aug 10                                               
                                             There should be — and almost certainly is — video of Epstein’s suicide at MCC.
                                             One hopes it is complete, conclusive, and secured.

                                                 3.1K          14K              56K


                                             Pastor Kaji Douša @KajiDousa · Aug 10                                                
                                             THIS


                                                            
                                               jelani cobb  @jelani9
                                               He slit his wrists with Occam’s Razor. twitter.com/CrookedKnight/…


                                                          
                                            Pastor Kaji Douša Retweeted
                                                                 
                                             Marc Lamont Hill  @marclamonthill · Aug 10                                          
                                             I have no idea how Epstein committed suicide while under suicide watch. There
                                             needs to be a thorough investigation. More importantly, I’m saddened for all the
                                             people who will be denied answers, explanations, and justice.

                                                 136           953              3.4K


                                             Pastor Kaji Douša @KajiDousa · Aug 9
                                             Oh this is beautiful
                                                                                                                                  
                                                                           
                                               The Post and Courier  @postandcourier
                                               Here in Charleston it really doesn't matter when restaurants open or close
                                               because one day the entire city will be underwater, nothing will exist, and all
                                               our pain and suffering will disappear.…
                                               Show this thread

      Pastor Kaji Douša
      @KajiDousa
                                    Tweets
                                     889      477  1,428
                                               Following       Followers           Likes
                                                                               2,529                                     Follow

                                             Pastor Kaji Douša @KajiDousa · Aug 9                                                 
                                             “Cutting through the hedges, caveats and non-denial denials...”

                                             I am a sucker for a good turn of phrase. Especially in pursuit of justice in the land.
                                             The lying liars who keep lying to wrest control from the people must be stopped.
Case 3:19-cv-01255-LAB-KSC Document
                                 y g36-2 Filedp 09/10/19
                                                y g      PageID.386
                                                                  p pPage 9 of pp
                                                                               14
   Home       Moments
                                    #Census2020
                                                         Search Twitter                      Have an account? Log in



                                                           Daniel Jacobson @Dan_F_Jacobson
                                                           We have some things to say about the government's
                                                           response to our request for sanctions in the Census case.
                                                           From the reply we just filed:




                                                 
                                   Pastor Kaji Douša Retweeted
                                                   
                                    Sherrilyn Ifill  @Sifill_LDF · Aug 9                                               
                                    Under oath before Congress last month, FBI Director Wray testified two weeks
                                    ago that white supremacists were the biggest domestic terror threat - not this
                                    fabricated “black identity extremists” myth. We want answers from Wray on this.




                                      FBI ranks "black identity extremists" bigger threat than Al Qaeda, wh…
                                      White supremacist groups are mentioned in the files, however they are
                                      described as a "medium threat."
                                      newsweek.com


                                        122           1.8K              4.1K

                                    Show this thread

                                   Pastor Kaji Douša Retweeted
                                    Sarah Parvini                 
                                                       (‫ )ﺳﺎرا‬ @sarahparvini · Aug 9                                   
                                    This summer, I spent a lot of time speaking with Uighurs here in California about
                                    how the "re-education" camps in Xinjiang have affected them and their families.
                                    They said there isn't one among them who hasn't had a friend or family member
                                    “disappeared”




      Pastor Kaji Douša    Tweets     Following        Followers           Likes
                                                                                                               Follow
      @KajiDousa            889          477           1,428          2,529


                                      ‘They want to erase us.’ California Uighurs fear for family members i…
                                      Members of the Uighur diaspora in Southern California say every one of
                                      them has a friend or family member who has been "disappeared" by
Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.387 Page 10 of 14
   Home       Moments
                                      latimes.com
                                                        Search Twitter                      Have an account? Log in


                                        11           295               390

                                    Show this thread

                                   Pastor Kaji Douša Retweeted
                                    Make the Road NY     @MaketheRoadNY · Aug 9                                        
                                    #BREAKING: PNC Bank will pull out of financing private prison & immigrant
                                    detention companies.

                                    This comes after years of organizing with our #BackersofHate and
                                    #FamiliesBelongTogether allies, who’ve successfully got 9 banks to pledge to pull
                                    out.




                                        60           1.6K              4.5K


                                    Pastor Kaji Douša @KajiDousa · Aug 9
                                    God prosper our strength. Shield our faces. Help us survive. Build our thriving.
                                                                                                                       
                                    Bless our enemies, wherever they may be. May they never reach closer than we
                                    can bear. Amen. 6/6

                                                     1                 1

                                    Show this thread

                                    Pastor Kaji Douša @KajiDousa · Aug 9                                               
                                    Find your partners in strength and find God hovering near.

                                    NOTE: If you or someone you know needs help, the National Domestic Violence
                                    Hotline is available. For more information, please click here or call 800.799.SAFE
                                    (7233).    5/6

                                        1                              1

                                    Show this thread

                                    Pastor Kaji Douša @KajiDousa · Aug 9
                                    Sometimes the best way to love your enemy is to name them as such. Most often
                                                                                                                       
                                    the path to strength is to escape your enemy's reach. Jesus' gift here is that you
      Pastor Kaji Douša    Tweets     Following      Followers      Likes
                                    can reach an enemy in prayer. With God's immediate and ultimate protection Followand
      @KajiDousa            889          477          1,428
                                    distance between you.      4/6
                                                                   2,529

                                        1                              1

                                    Show this thread

                                    Pastor Kaji Douša @KajiDousa · Aug 9                                               
Case 3:19-cv-01255-LAB-KSC Document  36-2 Filed 09/10/19 PageID.388 Page 11 of 14
                               Pastor Kaji Douša @KajiDousa Aug 9                                                          
   Home       Moments
                                     Spiritual leaders who
                                     very heart of God.
                                                        Search Twitter                
                                                           enforce abuse strike their victims but they also strike at the
                                                                                               Have an account? Log in



                                     The most effective prayers for abusers are offered from the strength garnered
                                     with distance. Pray with your cheek far from the strike and find your strength.
                                     3/6

                                         1                         1

                                     Show this thread

                                     Pastor Kaji Douša @KajiDousa · Aug 9                                                  
                                     People in places of spiritual authority who encourage a victim to keep turning
                                     cheeks for intimate partner violence weaponize Scripture and enforce weakness
                                     that is not grounded in God's love.      2/6

                                         1                         1

                                     Show this thread

                                     Pastor Kaji Douša @KajiDousa · Aug 9                                                  
                                     I don’t know who this is for today but: “Love heals. Love does not strike.

                                     "Turn the other cheek" weaponized is the opposite of strength: it requires
                                     weakness.”    1/6


                                       Lillian Daniel @lillianfdaniel
                                       "The most effective prayers for abusers are offered from the strength
                                       garnered with distance. Pray with your cheek far from the strike and find your
                                       strength. Sometimes the best way to love your enemy is to name them as
                                       such." - @KajiDousa on Abusers ucc.org/daily_devotion…


                                         1                         2

                                     Show this thread

                                    Pastor Kaji Douša Retweeted
                                     Jen Parker @JenParker393 · Aug 7                                                      
                                     Angela Davis and @FJasmineG grace our pages with this lovely essay on their
                                     friend Toni Morrison, which I had the honor of editing




      Pastor Kaji Douša     Tweets     Following       Followers      Likes
                                                                                                                  Follow
      @KajiDousa            889
                                         477
                                          2            1,428
                                                        94
                                                                    2,529
                                                                     183


                                     Pastor Kaji Douša @KajiDousa · Aug 9                                                  
                                     This blessed me on today, @imaniperry. Thank you. “She saw the writer black, and
                                     bid her sing.”
Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.389 Page 12 of 14
   Home       Moments                          
                                      The Cut  @TheCutSearch Twitter                         Have an account? Log in
                                      “It is not hyperbolic to call Toni Morrison the greatest figure in American
                                      letters. She made the world pay rapt attention to the interior lives of Black
                                      women—ordinary, struggling Black women—to care about our imaginations
                                      and hearts,” writes @imaniperry thecut.io/2KvYFhS


                                                                     1


                                   Pastor Kaji Douša Retweeted
                                    Amanda Crump @amandavcrump · Aug 8                                                   
                                    10/10. This is a destruction of science by this administration. By @SecretarySonny.
                                    This ends my angry rant but not my anger. And not my sadness.

                                        125            1.1K          3.9K

                                    Show this thread

                                    Pastor Kaji Douša @KajiDousa · Aug 9                                                 
                                    I expect that every effort will be made to cancel citizenship


                                                                   
                                      Black Identity Extremist  @WilGafney
                                      In 10 years our crime rates and societal dysfunction will track back to these
                                      acts.(If we don't find a way to strip their citizenship.)
                                      Show this thread


                                                                     2


                                   Pastor Kaji Douša Retweeted
                                                                   
                                    Black Identity Extremist  @WilGafney · Aug 8                                        
                                    So many of the children we are traumatizing are our citizens, meaning they will
                                    live out their trauma, rage, hurt, emotional damage and subsequent harmful acts
                                    - including self-harm - in our midst. We will not care for them. We will
                                    institutionalize and incarcerate them.

                                        4              56            190

                                    Show this thread

                                   Pastor Kaji Douša Retweeted
                                    Lynn Johnston @lynnjohnstonlit · Aug 7                                               
                                    Replying to @readingrenee @wallerABC7 and 2 others
                                    Equinot

                                                       2             6


                                    Pastor Kaji Douša @KajiDousa · Aug 8                                                 
                                    & while the people entrusted with keeping us safe are busy with the
                                    administration’s obsessions, what else is happening at our expense?


                                             
                                      CNN  @CNN
                                      Acting Homeland Security Sec. Kevin McAleenan, who has been increasingly
                                      surrounded by Trump loyalists and immigration hardliners, has at times been
                                      frustrated that some officials go around him, as he has grappled for control
                                      of the department, sources say cnn.it/2yLKm2W


                                                    
      Pastor Kaji Douša    Tweets      Following       Followers        Likes
                            889    Pastor477                                                                  Follow
      @KajiDousa                                        1,428
                                           Kaji Douša Retweeted        2,529
                                    Wendy Cervantes @WendyDC5 · Aug 8                                                    
                                    Worksite raids often result in the loss of income for affected families, making it
                                    more difficult to make ends meet. Schools, child care centers, & other providers
                                    will be left to help families pick up the pieces after these man-made disasters.
                                    #ICEraids (9/10)
Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.390 Page 13 of 14
   Home       Moments                   3              69
                                                            Search Twitter 255                 Have an account? Log in
                                     Show this thread

                                    Pastor Kaji Douša Retweeted
                                                          
                                     Claire McCaskill  @clairecmc · Aug 8                                                 
                                     When 600 agents were making a show of arresting 680 undocumented
                                     immigrants working at Mississippi processing plants, did anyone bother to arrest
                                     the employers? Or did they leave them undisturbed in the back room counting
                                     their money?

                                          4.2K           38K            136K


                                     Pastor Kaji Douša @KajiDousa · Aug 8                                                  
                                     I, for one, as a pastor included on this political hitlist, would love some real
                                     answers. Which is why we are suing for some accountability.


                                                               
                                       #NBC7 San Diego  @nbcsandiego
                                       NBC 7 Investigates: The Department of Homeland Security has launched a
                                       widespread investigation into the secret government surveillance of
                                       journalists and activists at the U.S.-Mexico border. on.nbc7.com/LKCik0p


                                                         5              18




                              Want to take
                             advantage of all
                             the new Twitter
                                features?
                             Itʼs simple – just log in.

                                      Log in

                                     Sign up



                           You may also like ·
                           Refresh


                                     The Park
                                     @ThePark10…

                                     Rev. Jacqui …
                                     @RevJacqui…

                                     New Sanctu…
      Pastor Kaji Douša    Tweets      Following
                                     @NewSanct…
                                                          Followers        Likes
                                                                                                                  Follow
      @KajiDousa            889           477             1,428          2,529
                                     United Chur…
                                     @unitedchu…

                                     Peter Heltzel
                                     @PeterHeltzel
Case 3:19-cv-01255-LAB-KSC Document 36-2 Filed 09/10/19 PageID.391 Page 14 of 14
   Home      Moments                                   Search Twitter      Have an account? Log in


                           Worldwide trends
                           #TrumpRecession
                           48.1K Tweets

                           Steve King
                           17.4K Tweets

                           #WednesdayWisdom
                           81K Tweets

                           #AskDC
                           #WednesdayThoughts
                           30.8K Tweets

                           #GeekyThingsAboutMe
                           6,871 Tweets

                           Devers
                           7,320 Tweets

                           Brandon Roy
                           WeWork
                           WeWork discloses financial
                           details as it files for IPO

                           JA Happ


                           © 2019 Twitter About
                           Help Center Terms
                           Privacy policy Cookies
                           Ads info
